        Case 4:20-cv-00062-BSM Document 31 Filed 10/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

JARELL D. TERRY,                                                            PLAINTIFF
ADC #149998C

v.                          CASE NO. 4:20-CV-00062-BSM

MARK GOBER, et al.                                                      DEFENDANTS

                                        ORDER

      Jarell D. Terry’s motion to dismiss [Doc. No. 30] is granted. This case is dismissed

without prejudice. Fed. R. Civ. P. 41(a)(1).

      IT IS SO ORDERED this 8th day of October, 2020.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
